Citation Nr: 0740664	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from May 1963 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  



FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has a low back 
disability, to include degenerative joint disease of the 
lumbar spine, that is due to any incident or event in 
military service, and degenerative joint disease was not 
manifested within one year after separation from active 
service.  



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may degenerative joint disease be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In August 2001 and February 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, including medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disability and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send information 
describing any additional evidence or the evidence itself, 
including any medical reports he has.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  

The Board finds that the content of the August 2001 and 
February 2003 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a March 2004 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this regard, the Board notes the record reflects the veteran 
is currently receiving benefits from the Social Security 
Administration (SSA); however, the veteran testified at the 
November 2007 Travel Board hearing that his SSA benefits are 
retirement benefits, not benefits based upon disability.  As 
such, the Board finds a remand in order to obtain records from 
SSA is not necessary as there is no reasonable possibility 
that any such records would assist the veteran in 
substantiating his claim.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim 
herein is being denied, such issues are moot.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
in this case because he currently has a low back disability 
that he believes is related to an injury he suffered during a 
motor vehicle accident in service.  The veteran has stated 
that, between approximately January and March 1964, he was on 
temporary duty at McDonald Air Force Base in Wichita, Kansas, 
and a truck in which he was riding flipped over after hitting 
a snowplow.  He stated that he struck his back on the door, 
and that he went to sick call after they returned to the 
base, but he was told there was nothing wrong.  He asserts 
that his back continued to hurt and he continued reporting 
his back pain, but he was told there was nothing wrong with 
his back.  He testified that he continued to have back 
problems once he was separated from service, and that he 
eventually sought treatment from the VA Hospital in Dublin, 
GA, in approximately 1987.  

As an initial matter, the Board notes the veteran is seeking 
service connection for a disability involving his low back.  
In this regard, review of the evidence shows the veteran has 
a current diagnosis of degenerative joint disease of the 
lumbar spine.  See May 2005 VA outpatient treatment record.  
This distinction is important because the evidence shows the 
veteran has previously lodged complaints regarding pain in 
the upper portion of his back, which he said radiated from 
his neck down.  See May 1981 VA examination report; see also 
November 2007 Travel Board hearing.  However, the veteran 
testified that his present claim is based upon a low back 
disability.  As a result, the Board's analysis herein will be 
limited to whether there is competent medical evidence of a 
nexus between the veteran's current diagnosis of degenerative 
joint disease of the lumbar spine and his military service, 
to include the reported in-service motor vehicle accident.  
See Hickson, supra.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for a low back disability.  While it 
appears the veteran currently has a low back disability, 
there is no competent and probative medical evidence 
indicating that the veteran's current disability is causally 
related to service.  

As noted, the veteran has asserted that he was involved in a 
motor vehicle accident during service and suffered an injury 
to his back as a result.  However, his service medical 
records (SMRs) do not contain any report of complaints, 
treatment, or findings related to a back disability.  In this 
regard, the Board notes the SMRs contain progress notes from 
the Whiteman Air Force Base Hospital, as well as the 
veteran's enlistment and separation examinations in May 1963 
and September 1964, respectively, and there is no reference 
made to a back disorder incurred as a result of a motor 
vehicle accident or otherwise due to military service.  In 
fact, the September 1964 separation examination report 
reflects that the veteran denied any significant medical or 
surgical history.  

The first time the veteran is shown to have had a low back 
problem after service was in October 1990.  At that time, he 
presented to the VA Medical Center (VAMC) in Dublin, Georgia, 
seeking treatment for substance abuse.  On physical 
examination, the veteran complained of low back pain, among 
other things, and reported that he had suffered from chronic 
mid-back pain since childhood, although no diagnosis was ever 
made.  The clinical impression was chronic low back pain.  In 
April 1991, the veteran was noted to have chronic pain 
syndrome involving his back and lower extremities.  

In May 1992, the veteran sought private medical treatment 
from Dr. W.C.G., and reported that he had been diagnosed with 
rheumatoid arthritis and a nerve problem in his back.  He 
continued to be evaluated for his low back pain and 
eventually began complaining that the pain was radiating down 
into his knees.  A November 2000 MRI of the veteran's lumbar 
spine revealed the veteran had spondylosis deformans and disc 
herniation at L4-5 and L3-4.  In January 2000, the veteran 
had a consultation with Dr. M.T.S., who noted the veteran's 
complaints of back pain with radiation into the right lower 
extremity, which the veteran reported had begun to bother him 
about three months prior to the visit.  The veteran denied 
any antecedent injury, but reported that he had experienced 
some back pain previously.  

The veteran continued to receive treatment at the Dublin 
VAMC, and a bone scan confirmed he had degenerative changes 
in his lumbar spine.  See VA outpatient treatment records 
dated from March to July 2001.  In March 2001, the veteran 
reported that he had been having low back pain for two 
months, and he denied any radiation into his legs.  In May 
2001, an examining physician noted that the bone scan did not 
reveal any abnormal findings other than mild degenerative 
changes, which suggested the veteran's sclerosis of the 
lumbar vertebral bodies was due to degenerative changes only.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the veteran's claim for service 
connection for a low back disability.  In making this 
determination, the Board finds it probative that the SMRs are 
negative for any complaints, treatment, or findings related 
to a low back disability that was incurred during a motor 
vehicle accident or otherwise related to military service.  
In this regard, the Board has carefully considered the 
veteran's report of an in-service back injury due to a motor 
vehicle accident; however, after weighing all of the evidence 
of record, the Board affords the veteran's report of an in-
service injury less probative weight because there is no 
medical evidence of record which corroborates his statements.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) 
(finding the Board may weigh absence of contemporaneous 
medical evidence against lay evidence in determining 
credibility).  

We do not intend in any way to impugn the veracity of the 
veteran's contentions, but, as will be discussed below, he is 
not competent to relate whatever in-service injury he might 
have sustained to a post-service condition.  Assuming, for 
the sake of our present decision, that he did suffer a back 
problem in a vehicular accident during service (although 
there is no official record thereof), the ensuing evidentiary 
record is negative for any complaints or treatment for a back 
problem at service separation and for more than 20 years 
after the veteran left service.  This gap of many years in 
the record militates against a finding that any in-service 
injury caused a chronic back disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service). 

In addition, the Board finds it probative that when the 
veteran is shown to have sought treatment for his back for 
the first time after service, he did not mention an in-
service back injury.  In fact, review of the record shows the 
veteran has never mentioned an in-service back injury when he 
has received treatment for his current back disability.  
Instead, the veteran has variously reported having mid-back 
pain since childhood, and that his pain began a couple of 
months before he sought treatment.  See VA outpatient 
treatment records dated October 1990 and March 2001; see also 
January 2000 statement from Dr. MTS.  

In evaluating the ultimate merit of this claim, the Board 
notes the evidence shows the veteran has received treatment 
for a back problem for many years since being separated from 
service; however, the Board finds it probative that no 
medical professional has ever related the veteran's current 
degenerative joint disease of the lumbar spine to his 
military service.  The only evidence of record that links the 
veteran's current diagnosis to his military service is his 
own statements that he believes his back pain is related to 
his in-service injury.  In this context, the Board recognizes 
that lay statements may be competent to support a claim as to 
lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, the determination as to causation 
and nexus in this case requires sophisticated, professional 
opinion evidence, and there is no indication that the veteran 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  More important, as 
noted above, there is no competent and probative medical 
evidence of record which establishes a nexus between the 
current disability and military service, to include a back 
injury suffered during a vehicular accident.  See Hickson, 
supra.  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current diagnosis of 
degenerative joint disease of the lumbar spine is causally 
related to his period of active military service, the claim 
for service connection must be denied.  See Hickson, supra.

The Board notes that degenerative joint disease or arthritis 
of the spine is a one of the chronic diseases for which 
presumptive service connection can be granted under 
38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  However, in 
order for presumptive service connection to apply, as noted 
above, the arthritis must be manifested within one year after 
the date of the veteran's separation from service.  See 
38 C.F.R. § 3.307(a).  Here, the veteran was not shown to 
have manifested degenerative changes in his lumbar spine 
until November 2000, which is more than 30 years after he was 
discharged from service.  See November 2000 MRI report; see 
also May 2001 VA outpatient treatment record.  Therefore, 
service connection on a presumptive basis is not warranted in 
this case.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a low back disability, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for a back disorder is 
denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


